98 F.3d 1350
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Kamila Sue TAYLOR, Plaintiff-Appellant,v.THE AETNA CASUALTY AND SURETY CO., Defendant-Appellee.
No. 95-7140.
United States Court of Appeals, Tenth Circuit.
Sept. 27, 1996.

Before SEYMOUR, Chief Judge, PORFILIO and EBEL, Circuit Judges.


1
ORDER AND JUDGMENT*


2
Kamila Sue Taylor brought this diversity action against The Aetna Casualty and Surety Co., the workers' compensation insurance carrier covering Ms. Taylor's husband, Ronnie Taylor, who died from an injury sustained in the course of his employment.  Ms. Taylor alleged that Aetna intentionally and in bad faith withheld payments of workers' compensation death benefits to Ms. Taylor and her children.


3
The district court granted Aetna's motion to dismiss the action on the basis that Oklahoma only recognizes a bad faith action against a worker' compensation insurance carrier for failure to pay a final workers' compensation award.  Ms. Taylor's claim relates only to the alleged bad faith of Aetna in intentionally delaying payment of her claim for benefits prior to the actual award of benefits by the Oklahoma Workers' Compensation Court.


4
We have carefully reviewed the Oklahoma cases in light of Ms. Taylor's arguments.  We are not persuaded the Oklahoma Supreme Court would recognize a bad faith claim against a workers' compensation insurance carrier for intentionally delaying payment of benefits prior to the entry of an award of benefits by the Workers' Compensation Court.  We therefore affirm the judgment of the district court.  See Clinton v. Transportation Ins. Co., No. 94-5008, 1994 W.L. 408140 (10th Cir.1994) (concluding award is prerequisite to bad faith workers' compensation claim in Oklahoma).


5
AFFIRMED.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions 10th Cir.  R. 36.3